Title: From George Washington to Henry Knox, 26 August 1789
From: Washington, George
To: Knox, Henry



Sir,
United States August 26th 1789

Provision having been made by the Act of Congress of the 20th of August 1789, that a sum not exceeding twenty thousand dollars, arising from the duties on imports & tonnage shall be appropriated for defraying the expence of Negotiating & treating with the Indian Tribes; I have therefore to request that you will use your best exertions to obtain the necessary means for carrying the intention of Congress into effect. As soon as the Treasury Department shall be organised, Warrants will issue for the Monies according to Law. I am, Sir, Your Most Obedient Servt
